 


 HR 1765 ENR: Reducing Flight Delays Act of 2013
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Thirteenth Congress of the United States of America At the First SessionBegun and held at the City of Washington on Thursday, the third day of January, two thousand and thirteen 
H. R. 1765 
 
AN ACT 
To provide the Secretary of Transportation with the flexibility to transfer certain funds to prevent reduced operations and staffing of the Federal Aviation Administration, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Reducing Flight Delays Act of 2013. 
2.Authorization to transfer certain funds to prevent reduced operations and staffing of the Federal Aviation Administration 
(a)In generalNotwithstanding division G of the Consolidated and Further Continuing Appropriations Act, 2013 (Public Law 113–6), any other provision of law, or a sequestration order issued or to be issued by the President pursuant to section 251A(7)(A) of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 901a(7)(A)), the Secretary of Transportation may transfer during fiscal year 2013 an amount equal to the amount specified in subsection (c) to the appropriations accounts providing for the operations of the Federal Aviation Administration, for any activity or activities funded by that account, from— 
(1)the amount made available for obligation in that fiscal year as discretionary grants-in-aid for airports pursuant to section 47117(f) of title 49, United States Code; or 
(2)any other program or account of the Federal Aviation Administration.  
(b)Availability and obligation of transferred amountsAn amount transferred under subsection (a)(1) shall— 
(1)be available immediately for obligation and expenditure as directly appropriated budget authority; and 
(2)be deemed as obligated for grants-in-aid for airports under part B of subtitle VII of title 49, United States Code, for purposes of complying with the limitation on incurring obligations during that fiscal year under the heading Grants-in-Aid for Airports under title I of the Transportation, Housing and Urban Development, and Related Agencies Appropriations Act, 2012 (division C of Public Law 112–55; 125 Stat. 647), and made applicable to fiscal year 2013 by division F of the Consolidated and Further Continuing Appropriations Act, 2013 (Public Law 113–6). 
(c)Amount specifiedThe amount specified in this subsection is the amount, not to exceed $253,000,000, that the Secretary of Transportation determines to be necessary to prevent reduced operations and staffing of the Federal Aviation Administration during fiscal year 2013 to ensure a safe and efficient air transportation system; and provided that none of the funds transferred under this subsection may be obligated unless the Secretary notifies the Committees on Appropriations of the House of Representatives and the Senate at least 5 days in advance of such transfer.  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
